[Cite as Brick v. McCoun, 2020-Ohio-4371.]


                                      COURT OF APPEALS
                                 TUSCARAWAS COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


 DANIEL BRICK                                :   JUDGES:
                                             :
                                             :   Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellant                  :   Hon. Patricia A. Delaney, J.
                                             :   Hon. Earle E. Wise, Jr., J.
 -vs-                                        :
                                             :   Case No. 2020 AP 03 0007
                                             :
 HEATHER MCCOUN                              :
                                             :
                                             :
        Defendant-Appellee                   :   OPINION


CHARACTER OF PROCEEDING:                         Appeal from the Tuscarawas County
                                                 Court of Common Pleas, Juvenile
                                                 Division, Case No. 2020 CC 00002



JUDGMENT:                                        AFFIRMED




DATE OF JUDGMENT ENTRY:                          September 9, 2020




APPEARANCES:

 For Plaintiff-Appellant:                        For Defendant-Appellee:

 DANN GUINN                                      DAVID HIPP
 P.O. Box 804                                    300 East High Ave.
 New Philadelphia, OH 44663                      P.O. Box 90
                                                 New Philadelphia, OH 44663
Tuscarawas County, Case No. 2020 AP 03 0007                                              2


Delaney, J.

       {¶1} Plaintiff-Appellant Daniel Brick appeals the March 2, 2020 judgment entry

of the Tuscarawas County Court of Common Pleas, Juvenile Division.

                        FACTS AND PROCEDURAL HISTORY

       {¶2} Plaintiff-Appellant Daniel Brick (“Father”) and Defendant-Appellee Heather

McCoun (“Mother”) are the parents on G.B., born on November 17, 2019. On January 6,

2020, Attorney Dan Guinn filed on behalf of Father a Motion for Allocation of Parental

Rights and Responsibilities in regards to the custody of G.B. Mother filed an answer to

the complaint with a Motion for Disqualification of Attorney Guinn.

       {¶3} In her motion for disqualification, Mother claimed Attorney Guinn had a

conflict of interest. Mother stated in her attached affidavit that on October 30, 2019, she

consulted with Attorney Guinn concerning the impending birth of G.B. There was no fee

for the initial consultation with Attorney Guinn. Mother stated she discussed with Attorney

Guinn “specific details concerning my relationship with [Father], his behavior, his ability

to care for his own children, and my concerns as to what [Father] would do after the birth

of our child.” Mother further stated she expected the information she provided to Attorney

Guinn would be confidential.

       {¶4} On February 5, 2020, Mother filed a supplement to her motion to disqualify

that included Maternal Grandmother’s affidavit. Maternal Grandmother also attended

Mother’s initial consultation with Attorney Guinn. Mother requested an evidentiary

hearing.

       {¶5} Father responded to the motion to disqualify on February 11, 2020. In the

response, Attorney Guinn stated that Mother did not provide any confidential information
Tuscarawas County, Case No. 2020 AP 03 0007                                             3


during the initial consultation. He claimed the initial consultation was approximately ten

minutes in length and they did not discuss any confidential details. Mother’s meeting was

so perfunctory that when he met with Father, Attorney Guinn did not recall meeting with

Mother. Attorney Guinn challenged Maternal Grandmother’s affidavit as being

contradictory to Mother’s affidavit on specific details of the consultation. For example,

Mother did not state in her affidavit how she learned of Attorney Guinn but said she knew

he offered a free initial consultation and provided a copy of his Facebook page.

Conversely, Maternal Grandmother claimed she was referred to Attorney Guinn by a

friend. Attorney Guinn did not attach an affidavit to the response, but contended an

evidentiary hearing was not necessary.

       {¶6} On February 14, 2020, the magistrate conducted a non-oral hearing of the

motion to disqualify Attorney Guinn. The magistrate granted the motion to disqualify.

       {¶7} Father filed objections to the Magistrate’s Decision. On March 2, 2020, the

trial court overruled the objections and adopted the Magistrate’s Decision.

       {¶8} It is from this judgment that Father now appeals.

                              ASSIGNMENTS OF ERROR

       {¶9} Father raises one Assignment of Error:

       {¶10} “THE COURT ERRED IN DISQUALIFYING COUNSEL BASED ON A

CONFLICT OF INTEREST AS COUNSEL DID NOT OBTAIN ANY CONFIDENTIAL

INFORMATION FROM THE OPPOSING PARTY.”
Tuscarawas County, Case No. 2020 AP 03 0007                                                  4


                                         ANALYSIS

       {¶11} Father argues in his sole Assignment of Error that the trial court abused its

discretion when it granted Mother’s motion to disqualify Attorney Guinn because Mother

did not give Attorney Guinn confidential information. We disagree.

                                      Disqualification

       {¶12} A trial court's disqualification of counsel is an order that affects a substantial

right and is final and appealable under R.C. 2505.02. Royer v. Dillow, 5th Dist. Richland

No. 13 CA 71, 2014-Ohio-53, 2014 WL 98601, ¶ 8 citing Ross v. Ross, 94 Ohio App.3d

123, 129, 640 N.E.2d 265 (8th Dist.1994). A determination to disqualify or not disqualify

counsel is within the sound discretion of the trial court. Id. citing Sarbey v. National City

Bank, Akron, 66 Ohio App.3d 18, 583 N.E.2d 392 (9th Dist.1990). To find an abuse of

discretion, we must determine that the trial court's decision was unreasonable, arbitrary,

or unconscionable and not merely an error of law or judgment. Blakemore v. Blakemore,

5 Ohio St.3d 217, 450 N.E.2d 1140 (1983). Disqualification “is a drastic measure which

should not be imposed unless absolutely necessary.” Waliszewski v. Caravona Builders,

Inc., 127 Ohio App.3d 429, 433, 713 N.E.2d 65 (9th Dist.1998) (additional citations and

internal quotations omitted).

                                      The Dana Test

       {¶13} When ruling on a motion for disqualification, a trial court must consider the

following three-part test, and determine whether:

       (1) A past attorney-client relationship existed between the party seeking

       disqualification and the attorney it seeks to disqualify;
Tuscarawas County, Case No. 2020 AP 03 0007                                              5


       (2) the subject matter of those relationships was/is substantially related; and

       (3) the attorney acquired confidential information from the party seeking

       disqualification.

In re McCauley, 5th Dist. Stark No. 2011CA00272, 2012-Ohio-4709, 2012 WL 4831639,

¶¶ 44-45 quoting Phillips v. Haidet, 119 Ohio App.3d 322, 325, 695 N.E.2d 292 (3rd

Dist.1997) quoting Dana Corp. v. Blue Cross & Blue Shield Mut. of N. Ohio, 900 F.2d 882,

889 (C.A.6 1990). The three-pronged test is known as the “Dana test.”

       {¶14} In his appeal, Father does not dispute the first and second prongs of the

three-part Dana test that (1) an attorney-client relationship existed between Mother and

Attorney Guinn and (2) the subject matter of the attorney-client relationships of Mother

and Father were substantially related to the custodial rights to G.B. Father’s sole

Assignment of Error contends the trial court erred as to the third prong of the Dana test

whether Attorney Guinn obtained confidential information from Mother.

                                Confidential Information

       {¶15} The third prong of the Dana test requires the disqualification of an attorney

who acquired confidential information during a prior representation of the moving party.

Father argues that during his consultation with Mother, Attorney Guinn did not acquire

any confidential information from Mother. Father refers to Mother’s affidavit where she

states that she discussed with Attorney Guinn specific details concerning her relationship

with Father, Father’s behavior, Father’s ability to care for his children, and her concerns

as to what Father would do after the birth of G.B. Father contends that information was

not confidential because it concerned only Father, not Mother.
Tuscarawas County, Case No. 2020 AP 03 0007                                                6


       {¶16} “The general rule in disqualification cases has been that, upon proof of a

former attorney-client relationship concerning substantially related matters, disclosure of

confidences is presumed.” Wynveen v. Corsaro, 8th Dist. Cuyahoga No. 105538, 2017-

Ohio-9170, 106 N.E.3d 130, 2017 WL 6540640, ¶ 36 quoting Cleveland v. Cleveland

Elec. Illum. Co., 440 F.Supp. 193, 209 (N.D.Ohio 1976), citing T.C. Theatre Corp. v.

Warner Bros. Pictures, Inc., 113 F.Supp. 265 (S.D.N.Y.1953); see also In re E.M.J., 9th

Dist. Medina No. 15CA0098-M, 2017-Ohio-1090, 2017 WL 1148610, ¶ 17 (“Courts are to

assume that during the course of the former representation, confidences were disclosed

to the attorney bearing on the subject matter of the representation.”). “As a matter of law,

the disclosure of confidences to one's attorney can be presumed and need not be proven

by the moving party.” Id. quoting Harsh v. Kwait, 8th Dist. Cuyahoga No. 76683, 2000 WL

1474501, *2 (Oct. 5, 2000), citing Brant v. Vitreo–Retinal Consultants, Inc., 5th Dist. Stark

No. 1999CA00283, 2000 WL 502738 (Apr. 3, 2000).

       {¶17} “[W]here an attorney himself represented a client in matters substantially

related to those embraced by a subsequent case he wishes to bring against the former

client, he is irrebuttably presumed to have benefitted from confidential information

relevant to the current case. In such limited situations there is no necessity to demonstrate

actual exposure to specific confidences which would benefit the present client.” Wynveen

v. Corsaro, 8th Dist. Cuyahoga No. 105538, 2017-Ohio-9170, 106 N.E.3d 130, 2017 WL

6540640, ¶ 36 quoting Cleveland Elec. at 210, quoting Silver Chrysler Plymouth, Inc. v.

Chrysler Motors Corp., 518 F.2d 751 (2d Cir.1975). It is only when the attorney in the

subsequent litigation is not the original attorney, but, instead another attorney in the same

law firm, the presumption of received confidences becomes rebuttable. Id. quoting
Tuscarawas County, Case No. 2020 AP 03 0007                                             7


Stanley v. Bobeck, 8th Dist. Cuyahoga No. 92630, 2009-Ohio-5696, 2009 WL 3490668,

¶ 21, citing Luce v. Alcox, 165 Ohio App.3d 742, 2006-Ohio-1209, 848 N.E.2d 552 (10th

Dist.).

          {¶18} Father does not dispute the first or second prongs of the Dana test that

Attorney Guinn represented Mother and his prior representation is substantially related to

Father’s request for custody of G.B. Pursuant to the Dana test, the third prong provides

an irrebuttable presumption that Mother disclosed confidences to Attorney Guinn. While

Father contends the items discussed in Mother’s affidavit were not confidential, Mother

need not prove the confidences shared with Attorney Guin.

          {¶19} Given the arguments presented to the trial court and the record the court

had before it, we cannot conclude that the trial court's decision to disqualify Attorney

Guinn was unreasonable, arbitrary, or unconscionable. The trial court did not abuse its

discretion in finding that Attorney Guinn previously represented Mother in a matter

substantially related to the current adverse representation. Father’s sole Assignment of

Error is overruled.
Tuscarawas County, Case No. 2020 AP 03 0007                                     8


                                  CONCLUSION

       {¶20} The judgment of the Tuscarawas County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Delaney, J.,

Gwin, P.J. and

Wise, Earle, J., concur.